J. B. McPHERSON, District Judge.
That the plaintiff was himself guilty of negligence, whereby his present unfortunate condition was produced, I’have personally little doubt, but the jury’was of a different opinion, and I cannot say that the facts were so clear and undisputed that the question should have been decided by the court as a matter of law. Upon both questions—the defendant’s negligence being the other—it seemed to me that the testimony would have amply justified a verdict for the defendant, but I have- no disposition to interfere with the jury’s right to take a different view, since the evidence was certainly conflicting, and the settlement of the dispute belonged properly to that tribunal.
Entertaining this opinion, I do not see my way to grant a new trial on the ground that the amount of the verdict is inadequate.
The motions for new trial, and for judgment notwithstanding the verdict, are refused.